Title: To Thomas Jefferson from Wilson Cary Nicholas, 4 October 1798
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            Dear Sir
            Warren Octr. 4th. 1798
          
          I have taken the liberty to put into the hands of Mr. John Breckinridge a copy of the resolutions that you sent me, he says he is confident that the legislature of Kentucky (of which he is a member) will adopt them. he was very anxious to pay his respects to you but we both thought it was best that he shou’d not see you, as we believed if he did the resolutions wou’d be attributed to you. I ventured to inform him that they came from you, I did this both because, I knew him to be worthy of confidence, and suppos’d he cou’d not mistake the source from whence they came. I thought it best to be frank with him, and to prevent his mentioning his conjectures even, he has given me the most Solemn assurances upon the subject. I flatter myself you will not disapprove of my conduct I shall not be perfectly reconciled to it myself, until I receive your approbation, be assur’d Sir, my chief inducement was to shield you from the invective, that I feared you might be exposed to if I had pursued a different course. I thought the opportunity a happy one, to have the subject taken up in the way that you seemed to think most advis’able. B, says we may expect their proceedings by the commencement of our session.
          I am Dear Sir with the greatest respect your hum. Servt.
          
            Wilson Cary Nicholas
          
          
            If any thing new shou’d have occured to you I can communicate it to Breckinridge, he does not leave Buckingham until the 10th. instant.
          
         